GUIDRY, Judge.
The defendant was charged by grand jury indictment with the crime of second degree murder, a violation of LSA-R.S. 14:30.1. The matter was tried to a jury, which found the defendant guilty of manslaughter. Following a pre-sentence investigation, the trial judge sentenced the defendant to twenty-one years at hard labor.
On appeal, the defendant asserts in brief (1) that the trial judge erred in failing to comply with the sentencing guidelines established by LSA-C.Cr.P. Art. 894.1; and, (2) that the trial judge erred in admitting, during the sentencing hearing, testimony regarding other crimes committed by the *1256defendant. For the reasons which follow, we do not consider these contentions, our review being limited to errors patent on the face of the record.
The scope of appellate review in criminal matters is established by LSA-C.Cr.P. Art. 920, which provides:
“The following matters and no others shall be considered on appeal:
(1) An error designated in the assignment of errors; and
(2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.”
We have carefully inspected the record in this matter, and find that no assignments of error were filed by the defendant pursuant to LSA-C.Cr.P. Art. 844. Therefore, the scope of appellate review in this case is limited to a review of the pleadings and proceedings, without inspection of the evidence, for errors patent. State v. Zeno, 322 So.2d 136 (La.1975). We have carefully examined the record in this case pursuant to the mandate of LSA-C.Cr.P. Art. 920 and finding no errors patent on the face of the record, we affirm the defendant’s conviction and the sentence imposed.
AFFIRMED.